Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-8 of U.S. Patent No. 11216133. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the current application are made broader than claims of US Patent 11216133 based on the Applicant removing identical limitations and creating new dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (US 2015/0091859) in view of Jung (US 2017/0031465).
Regarding claim 1, Rosenberg teaches A device that enables a computing device to interact with a touch screen (stylus), the device comprises: an AC coupling circuit operable to: receive a sense signal from the touch screen [0567]; and
transmit a transmit signal to the touch screen ([0571], wherein the touch screen is capable of interpreting the transmit signal as an input to the touch screen and wherein the transmit signal includes inbound data regarding the computing device ([0573-0574] signal strength helps provide position information); an inbound data processing module operable to convert transmit data into a representation of the transmit data ([0569] and the method as described with respect to Fig. 104). Although Rosenberg teaches the limitations as discussed above he fails to explicitly teach  a sense-regulation circuit operable to: receive the sense signal from the coupling circuit; generate a comparison signal based on the sense signal; generate a regulation signal based on the comparison signal; regulate receiving of the sense signal based on the regulation signal; and generate a receive error signal based on the comparison signal; an outbound data processing module operable to convert the receive error signal into receive data;.
	However in the same field of creating a method of communication between two device Jung teaches a sense-regulation circuit operable to: receive the sense signal from the coupling circuit([0090] reception buffer 231 receives touchscreen signal from switching part 220) ; generate a comparison signal based on the sense signal (Fig. 11 comparator 235); generate a regulation signal based on the comparison signal (adjusted amount of delay); regulate receiving of the sense signal based on the regulation signal (adjusted amount of delay); and generate a receive error signal (offset value used as the amount of delay) based on the comparison signal ([0083]); an outbound data processing module operable to convert the receive error signal into receive data ([0104-105][0110-0111] teach how the adjusted delay/offset is processed and output).
	Therefore it would have been obvious to one of ordinary skill in the art to combine the sensing system as taught by Rosenberg with the sensing method as taught by Jung. This combination would provide in improved touch performance by improving the synchronization process of the sensing system as taught by Jung [0013].
	Regarding claim 2, Rosenberg teaches a communication circuit operable to: receive the transmit data from the computing device; and send receive data to the computing device ([0252-0253] teach the stylus is in communication with touch sensor through microcontroller and PCB antenna)  and Jung teaches 
	
	Regarding claim 5, Jung teaches the sense-regulation circuit is further operable to: receive the sense signal ([0090] reception buffer 231 receives touchscreen signal from switching part 220); compare the sense signal to a reference signal to generate the comparison signal ([0017] preset reference signal); generate the regulation signal based on the comparison signal; regulate receiving of the sense signal based on the regulation signal([0083]); passes, as the transmit signal, the representation of the transmit data ([0104-105][0110-0111] teach how the adjusted delay/offset is processed and output); and Rosenberg teaches passing transmit data to an AC coupling circuit and  the AC coupling circuit including: a first AC coupling circuit for receiving the sense signal from the touch screen; and a second AC coupling circuit for transmitting the transmit signal to the touch screen ([ 0574] teaches the method of bi-directional communication between the stylus and the sensor as shown in Fig. 98 and  the stylus  requires a set of AC signal transmitters and detectors for the stylus tip).
	Regarding claim 6, Rosenberg teaches he first AC coupling circuit being physically located at a first location of the device; and the second AC coupling circuit being physically located at a second location of the device, wherein the touch screen is capable of discerning between the first and second locations([ 0574] teaches the method of bi-directional communication between the stylus and the sensor as shown in Fig. 98 and  the stylus  requires a set of AC signal transmitters and detectors for the stylus tip. It is obvious that the plurality transmitters and receivers would be located at different locations).
	Regarding claim 7, Rosenberg teaches the AC coupling circuit is further operable to receive, as the sense signal, frequencies transmitted on at least one of column electrodes and row electrodes of the touch screen([0568]); and Jung teaches the outbound data processing module is further operable to: determine a pattern of the signal from the receive error; and interpret the pattern to produce the receive data([0104-105][0110-0111] teach how the adjusted delay/offset is processed and output).
	Regarding claim 8, Rosenberg teaches a housing, and the AC coupling circuit includes a conductive pad that is electrically isolated from the housing (Fig. 96, pin tip being the conductive pad and part of AC coupling circuit of stylus).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621